DETAILED ACTION
Preliminary Amendment filed on 04/05/2021 is acknowledged.  Claims 1-10 are cancelled.  Claims 11-21 are pending in the application and are considered on merits.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 11-21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cooks et al. (US 2014/0264004) (Cooks).
Regarding claim 11, Cooks teaches a method for analyzing a sample (abstract), the method comprising:
contacting a distal portion of a probe (metallic handle) to a sample such that a portion of the sample is retained on the distal portion of the probe (Fig. 55A, par [0139]);
positioning the distal portion of the probe over an inlet (5-6 mm above the inlet) of a mass spectrometer (Fig. 55A, par [0080][0134][0140]);
applying solvent and voltage to the probe to generate ions of the sample that are downwardly expelled from the probe and into the inlet of the mass spectrometer (Fig. 55A, par [0134][0140]); and
analyzing the ions in the mass spectrometer, thereby analyzing the sample (Fig. 55B, par [0142]).
Regarding claim 12, Cooks teaches that wherein the sample is an in vivo human tissue sample and a portion of the in vivo human tissue sample is retained on the distal portion of the probe (Fig. 55A, par [0120]).
Regarding claim 13, Cooks teaches wherein the in vivo human tissue sample is along a surface of a resection cavity (throat) of the human (Fig. 55A, par [0129]).
Regarding claim 14, Cooks teaches that the method further comprising determining if the in vivo human tissue sample comprises abnormal tissue (par [0100]).
Regarding claim 15, Cooks teaches that wherein the abnormal tissue is diseased tissue (par [0100]).
Regarding claim 16, Cooks teaches that wherein the diseased tissue is cancerous tissue (par [0100]).
Regarding claim 17, Cooks teaches that wherein the cancerous tissue is from a tumor (par [0100]).
Regarding claim 18, Cooks teaches a method for assessing a tissue (par [0100]), the method comprising:
contacting a medical swab to a tissue in a manner that a portion of the tissue is retained on the medical swab (Fig. 55A, par [0139]);
generating ions of one or more analytes from the portion of the tissue retained on the medical swab (par [140]); and
analyzing the ions in a mass spectrometer, thereby assessing the tissue (Fig. 55B, par [0142]).
Regarding claim 19, Cooks teaches that wherein the tissue is in vivo tissue (par [0100]).
Regarding claim 20, Cooks teaches that wherein the in vivo tissue is tissue at a resection site in a patient (par [0100]).
Regarding claim 21, Cooks teaches that wherein the analyzing allows for assessment of tumor infiltration into the resection site (par [0100]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOYUN R XU, Ph. D. whose telephone number is (571)270-5560. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 571-272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOYUN R XU, Ph.D./           Primary Examiner, Art Unit 1797